Order entered September 29, 2020




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00695-CV

          IN THE INTEREST OF J.N., L.N., K.N., M.N., CHILDREN

                On Appeal from the 302nd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-17-19715

                                       ORDER

      Before the Court is appellant’s motion for a sixty-day extension of time to

file her brief. Appellant explains the extension is necessary so that she may try to

obtain counsel. We GRANT the motion and ORDER the brief be filed no later

than December 2, 2020.

      We note the motion does not include the certificate of conference required

by the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 10.1(a)(5). We

caution that all future motions shall include the certificate.

                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE